Exhibit 99.1 Recast of Historical Segment Operating Results and Certain Supplemental Financial Information Table of Contents Page Recast of Historical Segment Operating Results and Certain Supplemental Financial Information 3 Term Life Insurance – Financial Results and Analysis 4 Corporate & Other Distributed Products – Financial Results and Analysis 5 Operating Income 6 Reconciliation of Non-GAAP to GAAP Financial Measures 7 Recast of Historical Segment Operating Results and Certain Supplemental Financial Information This document recasts historical segment operating results and certain supplemental financial information contained within financial supplements to our quarterly earnings releases. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. In addition to reporting financial results in accordance with U.S. generally accepted accounting principles (“GAAP”), the Company presents certain non-GAAP financial measures in this document. Specifically, the Company presents adjusted direct premiums, other ceded premiums, operating revenues and operating income before income taxes.Adjusted direct premiums and other ceded premiums are net of amounts ceded to affiliates of Citigroup Inc. under coinsurance transactions that were executed concurrent with our initial public offering (“IPO”) for all periods presented. Operating revenues and operating income before income taxes exclude the impact of realized investment gains and losses for all periods presented. Operating income before income taxes also excludes (1) the expense associated with our IPO-related equity awards, (2) the impact of charges recorded in 2013 for the settlement of claims made by certain Florida Retirement System plan participants and (3) the compensation expense recorded in 2014 associated with the CEO transition agreements discussed in our Current Report on Form 8-K dated January 2, 2015. We exclude these items because they are considered unusual or not indicative of our ongoing operations.Our definitions of these non-GAAP financial measures may differ from the definitions of similar measures used by other companies.Management uses these non-GAAP financial measures in making financial, operating and planning decisions and in evaluating the Company’s performance.Furthermore, management believes that these non-GAAP financial measures may provide users with additional meaningful comparisons between current results and results of prior periods as they are expected to be reflective of our core ongoing business.These measures have limitations, and investors should not consider them in isolation or as a substitute for analysis of the Company’s results as reported under GAAP.
